Citation Nr: 0941718	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-41 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) with major 
depression prior to January 19, 2004.

2.  Entitlement to an effective date earlier than January 19, 
2004, for the grant of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 Regional Office (RO) 
in Portland, Oregon rating decision, which granted service 
connection for PTSD and assigned a 30 percent rating, 
effective July 29, 2002, and a May 2004 RO in Muskogee, 
Oklahoma rating decision, which granted entitlement to TDIU, 
effective January 19, 2004.

The Board notes the May 2004 rating decision also increased 
the Veteran's evaluation for PTSD to 70 percent, effective 
January 19, 2004.  The Veteran has not appealed this 
evaluation and, as such, the claim for an increased 
evaluation for PTSD has been characterized as shown above.

The Veteran had a local hearing before an RO hearing officer 
in February 2006.  The Veteran also had a hearing before the 
undersigned Veterans Law Judge in September 2009.  A 
transcript of each proceeding has been associated with the 
claims folder.

With respect to the Veteran's claim for a higher initial 
evaluation for PTSD, upon review the Board notes a timely 
substantive appeal for this claim is not of record.  The 
Board observes, however, that the RO did not close the claim 
and that the Board took testimony on the issue.  As such, 
while a substantive appeal has not been filed as to the PTSD 
rating claim, the Board finds that it has jurisdiction to 
decide the claim.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009) (holding that VA waived any objections as to the 
content of the appeal by treating the issue as on appeal for 
five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of a notice of disagreement). 


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as 
impaired impulse control, irritability, periods of violence 
and aggression, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), 
nightmares, flashbacks, trouble sleeping, depression, 
irritability, difficulty socializing, problems controlling 
anger and aggressive behavior, anxiety, and hypervigilance, 
all resulting in deficiencies in most areas, but less than 
total social and occupational impairment.  

2.  The evidence of record first established that the 
service-connected disabilities rendered the Veteran unable to 
obtain or maintain suitable gainful employment beginning June 
4, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but 
no higher, for PTSD have been met for the period between July 
29, 2002 and January 19, 2004.  38 U.S.C.A. §§ 1155, 5107, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2009).

2.  The criteria for an effective date of June 4, 2003 for 
the grant of entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.400, 4.16, 4.18 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board notes that the Veteran's appeal as to 
the effective date assigned for the TDIU arose from his 
disagreement with the initial rating decision that awarded 
that benefit.  Since the claim as to an earlier effective 
date is considered a "downstream" issue, a specific VCAA 
notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003) (If, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue). 
 
Moreover, the Federal Circuit has held that 38 U.S.C. § 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate a claim 
upon receipt of a notice of disagreement with the effective 
date assigned by a RO for a compensation award.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, 
once a decision has been made awarding service connection, a 
disability rating, and an effective date, § 5103(a) notice 
has served its purpose, as the claim has already been 
substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Nevertheless, VCAA letters dated in November 2002 and March 
2004 satisfied most of the above listed notice requirements.  
Furthermore, it is clear from the statements of the Veteran 
and his representative that they understood how to 
substantiate both the claims on appeal.  Thus, any error in 
the content or timing of notice is nonprejudicial. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran was provided a VA examination with 
respect to his PTSD in October 2002 and April 2004.  These 
examinations are thorough and provide appropriate clinical 
findings necessary to render a decision on the claims on 
appeal.  Another examination is not necessary in connection 
with the claims because the examination would show only the 
Veteran's current level of disability and could not show 
evidence of the Veteran's level of disability prior to 
January 19, 2004, that is the applicable time frame for the 
claims on appeal. 
 
VA has sufficiently satisfied its duties to inform and assist 
the Veteran in the development of his claims, and he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Increased Rating for PTSD

As discussed above, a November 2002 rating decision granted 
service connection for PTSD and assigned the Veteran an 
initial compensable rating of 30 percent.  A May 2004 
increased the Veteran's compensable rating for PTSD to 70 
percent, effective January 19, 2004.  The Veteran claims the 
30 percent rating prior to January 19, 2004 did not 
accurately depict the severity of his disability.  

As this claim is on appeal from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2009). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a Veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

In this case, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the Veteran's disability in his favor.  After a 
careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the medical 
records as a whole support an increased rating for the 
Veteran's PTSD to 70 percent, but no more, prior to January 
19, 2004.  See 38 C.F.R. § 4.7. 

The Veteran filed a claim for entitlement to service 
connection for PTSD in July 2002.  The claims file indicates 
that the Veteran was hospitalized for psychiatric issues, 
including depression in August 1992.  At that time, the 
Veteran was diagnosed with an adjustment disorder with 
depressed mood, with a GAF score of 60 to 70.  The Veteran 
was treated sporadically thereafter, in part due to his 
occupation as an over-the-road truck driver.  In September 
2002, the Veteran was assigned a GAF score of "40 or less" 
based on his restricted social lifestyle living in a truck 
with his significant other, his high percentage of 
irritability, and that he was very emotionally labile.

The Veteran was afforded a VA examination in October 2002.  
The Veteran exhibited good eye contact, appropriate word 
choice, congruent thinking, and appropriate affect, without 
psychomotor agitation or retardation.  The Veteran reported 
he had been married and divorced three times and that he was 
currently engaged to a woman with whom he lived in his truck 
that he drove commercially for a living.  The Veteran had 
left school after the ninth grade, but later completed his 
GED in 1972.  The Veteran had held various jobs at a concrete 
pipe, moving and storage, and chemical company, as well as 
meat cutter and truck driver.  On examination, the Veteran 
exhibited fair intermediate memory and an adequate general 
fund of knowledge.  The Veteran complained of nightmares once 
or twice per week and intrusive experiences two to three 
times per week.  The Veteran exhibited avoidance and feelings 
of detachment and estrangement.  The Veteran reported no 
close friends other than his fiancée.  The Veteran also 
reported trouble falling and staying asleep, irritability, 
hypervigilance, and outbursts of anger.  The examiner noted 
evidence of social and occupational difficulties stating, 
"Although he has worked for one company for eleven years, I 
think that if he were not either a trucker or a farmer, that 
he would be having significant conflicts with his co-workers 
all the time."  Based on the foregoing, the examiner 
diagnosed the Veteran with PTSD, among other disorders, and 
assigned a GAF score of 65 noting, "He is getting along 
fairly well.  He is fully employed.  He is a truck gypsy.  
Has a significant other with whom he has an appropriate 
relationship apparently and in general is doing fairly 
well."  The examiner also noted the Veteran reported driving 
the same number of miles that a two-person team would drive.

During a May 2003 VA psychiatric assessment the Veteran 
reported nightmares as often as 3 to 4 times per night, 
flashbacks, depression, avoidance, constricted affect, 
sleeping problems, anger outbursts, hypervigilance, and 
difficulty with social relationships.  At the time of the 
examination, the Veteran had married his fiancée, who was now 
his fourth wife.  The Veteran reported having three living 
children, with whom he had infrequent contact due to his work 
schedule.  The Veteran was still employed as a long-haul 
truck driver and described the work as "pretty hectic" and 
stressful.  The Veteran was well-groomed, cooperative, 
agitated, depressed, anxious, normal speech, circumstantial 
thought processes, intact memory, fair concentration, intact 
judgment and insight, but without hallucinations or homicidal 
or suicidal ideation.  The examiner assigned a GAF score of 
45.

During a June 2003 VA treatment visit, the Veteran reported 
that he was sleeping throughout the night and that his 
irritability had greatly decreased.  The Veteran expressed 
that he felt he would not be able to drive trucks for much 
longer.  The treatment provider recommended "that he try to 
get off the road due to stress level it creates for him."  
In July 2003, the VA treatment provider noted that the 
Veteran was still "on the road all the time" driving his 
truck.  The Veteran reported that he had fought with his 
customers and dispatchers for the last 30 years and that this 
fighting continued.  The Veteran reported intrusive thoughts, 
nightmares, trouble sleeping, and problems similar to those 
noted above.  The treatment provider again noted "Veteran is 
still having difficulty with trucking business, and doesn't 
believe he could maintain employment if he was not self 
employed.  The stress of long haul trucking is not in his 
best interest for his PTSD."  In August 2003, the Veteran 
reported he was handling the frustrations of trucking better 
since he began taking his medication after the last visit.  
At that time, the Veteran had good grooming, euthymic mood, 
constricted affect, and goal-oriented conversations.

In January 2004, the Veteran received a psychological 
evaluation.  The Veteran reported nightmares, intrusive 
thoughts/recollections, trouble sleeping, depression, 
agitation, isolation, irritability, anger, difficulty with 
social relationships, trouble concentrating, panic attacks, 
impaired impulse control, trouble grooming with respect to 
bathing and shaving, evidence of possible hallucinations, 
severe short-term memory problems, impaired judgment, and 
increasingly incoherent speech.  At this time the Veteran 
noted that he was unemployed.  The examiner opined that the 
Veteran was "[u]nemployed and unemployable."  The examiner 
assigned a GAF score of 45, for major impairment in several 
areas, including impaired ability to work, impairment in 
family relations, judgment, thinking, and mood.

The Veteran was afforded an April 2004 VA examination.  
During the personal interview, the Veteran reported a history 
of aggressive behavior.  "He has a major problem with temper 
outbursts.  He states that for minimal provocation he will 
beat people up.  This has happened numerous times, even 
within the last several years.  Although is in his early 60's 
he has severely injured men in their late 20's and early 
30's."  The Veteran specifically described one incident of 
this type from approximately 2000.  The Veteran also reported 
that he had sold his truck in October 2003 because "I 
couldn't get along with dispatchers.  I got into arguments 
and fights."

The Board concludes the objective medical evidence and the 
Veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 70 percent disability rating.  See 
38 C.F.R. § 4.7 (2009).  The Board further notes, the VA 
outpatient treatment records indicate on-going medical and 
psychiatric treatment for PTSD.  As explained in more detail 
above, the symptoms throughout the time period on appeal are 
substantially consistent.  For this reason, staged ratings 
are not applicable.  See Fenderson, supra.  Therefore, as 
explained above, the medical evidence supports the Board's 
conclusion that a 70 percent rating is warranted for the 
Veteran's PTSD.

The Veteran's PTSD symptoms include mood disturbances such as 
extreme anger, anxiety, irritability, depression, and sleep 
disturbances.  The Veteran has also indicated difficulty in 
adapting to stressful situations.  Specifically, the June and 
July 2003 treatment records indicated the stress of the 
Veteran's job was having an adverse effect on his PTSD.  The 
Veteran also exhibited a constricted and depressed affect 
during examination and hypervigilance in patrolling around 
his truck and/or property.  The Veteran has been married four 
times and has problems with emotional intimacy.   
 
The Veteran's psychiatric symptoms have also resulted in 
social isolation and detachment from others.  The Veteran 
stated that he enjoyed working as a truck driver because of 
the minimal contact with others.  When he did have contact 
with others it often resulted in verbal and/or physical 
altercations.  Other than his fiancée/wife the Veteran had no 
close friends. 
 
With the exception of the October 2002 VA examination, the 
Veteran has routinely been assigned a GAF score consistent 
with "serious" to "severe" impairment in social and 
occupational functioning, with manifestations such as 
feelings of anger, nightmares, sleeplessness, the inability 
to maintain long-lasting relationships, anger problems, and 
difficulty adapting to stressful situations.  This is exactly 
the criteria for a 70 percent rating. 
 
The Veteran, however, has manifested few symptoms ordinarily 
associated with total social and occupational impairment, 
such as impaired thought processes or communication (other 
than some tangentiality in speech content), inappropriate 
behavior, deficient personal hygiene, disorientation or 
memory loss.  More importantly, the Veteran did not have 
total social and occupational impairment prior to July 2002.  
The Veteran did have deficiencies in these areas, but that is 
contemplated in ratings lower than 100 percent.  The Board 
notes the Veteran was engaged and later married during the 
appellate time period.  Moreover, the Veteran was employed as 
a long-haul truck driver until October 2003. 
 
Since the Veteran has some of the criteria for a 70 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as loss of interest, irritability, 
etc., see Mauerhan, supra, the Board concludes his overall 
level of disability more nearly approximates that consistent 
with a 70 percent rating.  The GAF scores of record support 
the Board's conclusion that a higher rating is warranted.  
The majority of the scores are in the 40 - 45 range 
reflecting "serious" to "severe" impairment in social and 
occupational functioning, which is commensurate with a higher 
degree of social and industrial impairment as required for 
the assignment of a 70 percent disability evaluation. 
 
In summary, for the reasons and bases set forth above, the 
Board concludes that an increased rating of 70 percent, but 
no more, is warranted for the entire time period on appeal.  
See Fenderson, supra.  

TDIU
 
The Board notes that the Veteran was granted entitlement to 
TDIU in a May 2004 rating decision.  A notice of disagreement 
(NOD) was submitted in November 2004 with respect to the 
effective date assigned.  In March 2005, a statement of the 
case (SOC) was issued with respect to this issue.  The 
Veteran submitted a substantive appeal (VA Form 9) in March 
2005.  The Veteran claims that an earlier effective date, 
prior to January 19, 2004, should be assigned for the grant 
of entitlement to TDIU.  

The Veteran claims that he was advised to quit his job as a 
truck driver in June 2003 because the stress of the job was 
adversely affecting his PTSD.  Due to this advice and the 
Veteran's self-recognized difficulties in continuing his 
employment, the Veteran worked a decreasing number of hours 
and eventually sold his truck in October 2003 and ceased 
working. 
 
The Board notes that VA will grant a total rating for 
compensation purposes based on unemployability when the 
evidence shows that the Veteran is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his or her education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2009). 
 
Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2009).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance.  Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009). 
 
A claim for TDIU is a claim for increased compensation if, as 
in this case, the "disability upon which entitlement to TDIU 
is based has already been found to be service connected."  
Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  
Accordingly, the assignment of an effective date is 
controlled by the criteria for assigning the effective date 
for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991). 
 
The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2009).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In such an instance, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2009); Harper v. Brown, 10 Vet. App. 125 (1997). 
 
The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998). 
 
The Federal Circuit has held that where a Veteran: (1) 
submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, the regulatory requirements have been 
satisfied and VA must consider whether the Veteran is 
entitled to a total rating for compensation purposes based on 
individual employability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001). 
 
Furthermore, the Court has held that a request for a total 
disability rating based on TDIU, whether expressly raised by 
a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009). 
 
In considering the evidence of record under the laws and 
regulations as set forth above, and having resolved doubt in 
favor of the Veteran, the Board finds that June 4, 2003, is 
the correct date for the grant of entitlement to TDIU. 
 
In this regard, the evidence of record clearly indicates that 
the RO treated the January 19, 2004 private psychological 
evaluation that described the Veteran as unemployed and 
unemployable as an informal claim for TDIU.  In granting an 
effective date of January 19, 2004 for the award of a TDIU, 
the RO explained that this date had been assigned because the 
Veteran met the necessary criteria for entitlement to TDIU 
from this date.  More specifically, the RO indicated in the 
May 2004 rating decision that the January 19, 2004 effective 
date was assigned due to the fact that the Veteran met the 
schedular considerations for TDIU as of that date and that 
the Veteran was not working due to his PTSD.  

Notwithstanding the RO's finding that the January 2004 
evaluation constituted an informal claim, the Board will 
consider whether a TDIU is warranted at any time since the 
effective date of the grant of service connection for PTSD 
with major depression.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability 
based on individual unemployability).

In this regard, the Board notes that the Veteran's service-
connected PTSD, found herein to be 70 percent disabling since 
July 29, 2002, now satisfies the percentage rating standards 
for individual unemployability benefits prior to January 19, 
2004.  The Board also notes the Veteran is also currently 
service-connected for hearing loss and tinnitus, with a 
current rating of 10 percent for each disability.  However, 
neither disability has been attributed by the Veteran or any 
competent medical professional to be a contributing factor in 
the Veteran's current unemployment or general 
unemployability.  As such, in order to receive a total 
disability rating under § 4.16(a) prior to January 19, 2004, 
it must be determined that the Veteran's PTSD rendered him 
unemployable as of some prior date without regard to any 
impairment caused by nonservice-connected disabilities.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough; the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
 
The Board has reviewed the claims file, to include the VA and 
private medical records that document symptoms and 
manifestations of the Veteran's service-connected 
disabilities.  As discussed above, these records indicate on 
June 4, 2003 the Veteran's VA treatment provider recommended 
the Veteran stop working as a truck driver because the stress 
of the job was exacerbating his PTSD disability.  The Veteran 
contends, based on the treatment provider's recommendations 
and other influences, the Veteran began to cut back on the 
number of hours he drove until October 2003 when he ceased 
commercial truck driving entirely.  As early as October 2002, 
a VA examiner had opined that the Veteran would have 
significant difficulty with social interactions in any work 
environment other than as a trucker or farmer.  There is no 
evidence in the claims file that the Veteran has the training 
or education necessary to engage in farming.  Furthermore, 
the evidence indicates that from June 4, 2003, on the 
recommendation of his VA treatment provider, the Veteran 
began to cut back on his only other viable means of 
employment - as a trucker.  The Veteran contends that by 
October 2003 he had fully ceased employment as a truck 
driver.

Therefore, as the Veteran asserts he began cutting back on 
his driving based on the VA treatment provider's 
recommendation and other factors following the June 4, 2003 
meeting and evidence that the Veteran ceased working entirely 
in October 2003, and there is no reason to doubt his 
representations as to when he began to decrease his hours 
driving his truck, the Board will resolve all doubt in favor 
of the Veteran and grant an effective date of June 4, 2003 
for entitlement to TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).  
 
In summary, the Board finds that, based on the medical 
evidence of record, and having resolved doubt in favor of the 
Veteran, an earlier effective date of June 4, 2003 is 
warranted for a TDIU.

The Board notes that an effective date prior to June 4, 2003 
is not warranted.  As discussed above, the evidence of record 
indicates the Veteran was employed as a truck driver during 
that time period.  The evidence does not reflect that the 
Veteran's work product or efficiency suffered as a result of 
his PTSD.  Indeed, in October 2002, the Veteran reported 
driving twice the number of hours legally permitted long-haul 
truckers.  While the Veteran appears to have been having 
significant difficulties with stress on the job, as evidenced 
by the June 4, 2003 treatment record, it does not appear that 
his PTSD rendered him totally unable to work prior to that 
date.

 
ORDER

Entitlement to an initial rating of 70 percent for PTSD prior 
to January 19, 2004, is granted, subject to the laws and 
regulations controlling the award of monetary benefits. 

Entitlement to an effective date of June 4, 2003 for 
entitlement to TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


